        Case 1:20-cr-00563-JPO Document 223 Filed 09/07/21 Page 1 of 2

                            Law Offices of Ezra Spilke

                                                             1825 Foster Avenue, Suite 1K
                                                                Brooklyn, New York 11230
                                                                         t: (718) 783-3682
                                                                   e: ezra@spilkelaw.com
                                                                       www.spilkelaw.com

                                                     September 3, 2021

BY ECF
The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re: United States v. Akbar, No. 20 Cr. 563 (JPO)

Dear Judge Oetken:

      I write to respectfully request a thirty-day extension of the briefing schedule
for Kevin Lewis's motion to suppress items recovered as a result of an illegal Terry
stop.

      By way of background, the defense filed the motion to suppress on July 16,
2021. The deadline for the government's opposition was August 13.

       On August 5, the government disclosed newly acquired Rule 16 discovery
directly bearing on Mr. Lewis's motion. Specifically, the discovery includes (1) dash-
cam video of the traffic stop pursuant to which the items were collected from Mr.
Lewis's vehicle; (2) audio recordings of radio runs transmitted at the time of the
stop; and (3) an audio recording of a sworn statement given by law enforcement on
the night of the stop to the judge who issued a search warrant to search the vehicle.

       In light of the new discovery, on August 8, the government and the defense
jointly proposed an amended briefing schedule, which the Court adopted on August
9. (ECF No. 209). The deadline for the defense's amended/supplemental brief is
September 7.

      Mr. Lewis requests a thirty-day adjournment of that deadline and the
deadlines for the government's opposition and Mr. Lewis's reply. There were
problems accessing the dash-cam videos produced by the government that made
them unreviewable. Those issues were corrected just before counsel left on a pre-
scheduled, two-week family vacation. Now that I have reviewed the dash-cam video,
it may impact Mr. Lewis's decision to pursue the motion. Mr. Lewis and I need
further opportunities to discuss that decision. In addition, the government and I are
involved in intensive discussions regarding a pretrial resolution.
        Case 1:20-cr-00563-JPO Document 223 Filed 09/07/21 Page 2 of 2

Hon. J. Paul Oetken
September 3, 2021
Page 2 of 2

       Accordingly, Mr. Lewis respectfully requests an adjournment of the above-
referenced deadlines as follows: Mr. Lewis’s amended/supplemental brief, if any, in
light of the newly acquired discovery, is due October 5, 2021; the government’s
response to the motion is due October 19, 2021; and defendant Kevin Lewis’s reply
is due October 26, 2021.

                              Respectfully submitted,



                                     Ezra Spilke

cc:   All counsel of record by ECF


                             So ordered.
                              9/7/2021
